Citation Nr: 1218612	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2006, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is in the claims file.

This claim was previously before the Board in May 2006, when it was remanded for additional development.  As the requested development has been completed, no further action to ensure compliance with that remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2009, the Board advised the Veteran in writing that the Veterans Law Judge who had conducted the travel board hearing in February 2006 was no longer employed by the Board and the Veteran was informed of his right to request another hearing by a Board employee who would decide his appeal.  In a March 2009 response, the Veteran indicated that he did not want another hearing.

This claim came before the Board in May 2009, when the claim of service connection for posttraumatic stress disorder was denied.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court), which in May 2010, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

This case was then remanded by the Board in August 2010 for further development.  As all of the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

1. The Veteran's posttraumatic stress disorder stressor is related to his fear of hostile military activity.

2. The stressor is consistent with the places, types, and circumstances of the Veteran's service; and there is no clear and convincing evidence to the contrary.

3. A VA psychiatrist has diagnosed PTSD, has confirmed that the stressor is adequate to support a diagnosis of posttraumatic stress disorder and has found that the Veteran's symptoms are related to the stressor.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for posttraumatic stress disorder.  This action constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary. 

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.
Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor to support the diagnosis of posttraumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Facts and Analysis

The Veteran contends that he incurred posttraumatic stress disorder during active service.  He specifically contends that in-service stressors during his active service contributed to or caused his posttraumatic stress disorder. 

The Board finds that the evidence supports granting the Veteran's claim of service connection for posttraumatic stress disorder.  The Veteran's service treatment records do not show that he was diagnosed as having posttraumatic stress disorder at any time during active service.  The Veteran has reported that while in service, he was stationed in South Korea along the Demilitarized Zone (DMZ), where he often heard gunfire at night and where North Koreans trying to infiltrate the area one night were intercepted and killed.  A response to a VA request for a history of the Veteran's unit during his service in Korea notes that in June 1983, three North Korean infiltrators were intercepted and killed in the DMZ.  In addition, a U.N. investigation was conducted based on allegations by North Korea that U.N. soldiers fired into the Communist sector of the DMZ.  The investigation concluded that in October 1983, a few weeks after the Veteran's separation from service, the North Korean forces had fired over 2,000 rounds into the U.N. side of the DMZ.  Thus, the stressor events identified by the Veteran appear both plausible and consistent with the circumstances of the Veteran's service in that location.  

In a VA examination conducted in March 2011, a VA psychiatrist examined the Veteran and obtained his history regarding the events which occurred while he was stationed along the DMZ.  Based on her expertise in psychiatry and her experience in treating posttraumatic stress disorder, the examiner found that the Veteran's described stressor events were sufficient to support a diagnosis of posttraumatic stress disorder.  She further found that he met the criteria for a diagnosis of posttraumatic stress disorder and that this disorder was the result of his military service, including his fear of hostile military activity along the DMZ. 

Applying the new 38 C.F.R. § 3.304(f)(3) to the Veteran's claim, the record shows that entitlement to service connection for posttraumatic stress disorder is warranted.  Specifically, the Veteran reported that his posttraumatic stress disorder stressor is related to his fear of hostile military activity and a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor.  Moreover, the claimed stressors appear to be consistent with the places, types, and circumstances of the Veteran's service along the DMZ and there is no clear and convincing evidence to the contrary.  See 75 Fed. Reg. 39843 (July 13, 2010).

For these reasons, the evidence supports the Veteran's service connection claim for posttraumatic stress disorder and entitlement to the benefits sought is warranted.

ORDER

Entitlement to service connection for posttraumatic stress disorder is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


